          Case 1:19-cv-11133-PGG Document 17
                                          12 Filed 06/22/20
                                                   05/06/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DISTRICT COUNCIL OF NEW YORK
CITY, UNITED BROTHERHOOD OF
CARPENTERS AND JOINERS OF                                  DEFAULT JUDGMENT
AMERICA,
                                                           19-cv-11133 (PGG)
                        Petitioner,

                    -against-

INNISS CONSTRUCTION, INC.,

                        Respondent.




        This action having been commenced on December 4, 2019 by the filing of the Summons

and Petition, and a copy of the Summons and Petition having been served on the Respondent,

Inniss Construction, Inc., on December 16, 2019, by personal service on the New York Secretary

of State, and a proof of service having been filed on December 18, 2019 and the Respondent not

having answered the petition, and the time for answering the Petition having expired, it is

        ORDERED, ADJUDGED AND DECREED that the Arbitration Award of J. J. Pierson

dated November 15, 2019 be confirmed in its entirety, and that Petitioner, District Council of New

York City, United Brotherhood of Carpenters and Joiners of America (“District Council”), have

judgment against Respondent, Inniss Construction, Inc. (“Inniss”), in the amount of $109,840.78

pursuant to the Arbitration Award, prejudgment interest thereon at the New York State statutory rate

                                                                         $5,335.55
of nine percent per annum accruing from December 3, 2019 in the amount ___________________;

$2,160 for attorneys’ fees, and $535 for costs accrued by Petitioner to date in this action, for the
                 112,535.78
total sum of $____________________ in favor of Petitioner District Council and against
        Case 1:19-cv-11133-PGG Document 17
                                        12 Filed 06/22/20
                                                 05/06/20 Page 2 of 2



Respondent Inniss.




SO ORDERED:
                                       ____________________________________
        June 19
Dated: ____________, 2020              United States District Judge
       New York, New York              Paul G. Gardephe
